DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed 01/04/2021 has been entered. Claims 1-9 remain pending in the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer (Patent No.: 9647196)
Regarding claim 1, Bauer teaches a vibration film provided with a vibration region that is vibratable by a vibration element. (WF1)
Further regarding claim 1, Bauer teaches a damper layer that is provided to cover the vibration region of the vibration film. (Fig.2, WF1, DL)
Further regarding claim 1, Bauer teaches wherein the damper layer has a thickness dimension of 13 μm or larger and 25 μm or smaller. (Col.4, lines 12-14)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied to claim 1, in view of Nakanishi (Document Id: US 20130263669 A1)
Regarding claim 2, Bauer teaches the invention as claimed except for wherein the damper layer is formed of a material having Young's modulus of 150 MPa or lower
Nakanishi, in the same field of endeavor teaches wherein the damper layer (102) is formed of a material having Young's modulus of 150 MPa or lower. (Paragraph 28, lines 12-13) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate wherein the damper layer is formed of a material having Young's modulus of 150 MPa or lower as taught by Nakanishi in order to alleviates adverse effects on the vibration film due to the stress.

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied to claim 1, in view of Aragaki (Document Id: US 20160120513 A1) 


Regarding claim 3, Bauer teaches the invention as claimed except for wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film, a piezoelectric layer laminated on the lower electrode, and an upper electrode laminated on the piezoelectric layer
Aragaki, in the same field of endeavor teaches wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film (50), a piezoelectric layer (30) laminated on the lower electrode (21), and an upper electrode (22) laminated on the piezoelectric layer. (Paragraph 165) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film, a piezoelectric layer laminated on the lower electrode, and an upper electrode laminated on the piezoelectric layer as taught by Aragaki In order to drive the piezoelectric element an produce vibrations

Regarding claim 4, Bauer teaches the invention as claimed except for wherein a direction in which an ultrasonic wave is transmitted when the vibration element causes the vibration region to vibrate is set as a first direction.
Aragaki, in the same field of endeavor teaches wherein a direction in which an ultrasonic wave is transmitted when the vibration element (50) causes the vibration region to vibrate is set as a first direction. (Paragraph 170, lines 5-7) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified 

Regarding claim 9, Bauer teaches a vibration film provided with a vibration region that is vibratable by a vibration element. (WF1)
 Further regarding claim 9, Bauer teaches a damper layer that is provided to cover the vibration region of the vibration film. (Fig.2, WF1, DL)
Further regarding claim 9, Bauer teaches wherein the damper layer has a thickness dimension of 13 μm or larger and 25 μm or smaller. (Col.4, lines 12-14)
Further regarding claim 9, Bauer teaches a damper layer (Bauer: Fig.2, WF1, DL) but does not explicitly teach wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film, a piezoelectric layer laminated on the lower electrode, and an upper electrode laminated on the piezoelectric layer and wherein the damper layer is provided on the surface of the vibration film on which the piezoelectric element is provided and directly contacts the piezoelectric element.
Aragaki, in the same field of endeavor teaches wherein the vibration element is a piezoelectric element that includes a lower electrode provided on a surface of the vibration film (50), a piezoelectric layer (30) laminated on the lower electrode (21), and an upper electrode (22) laminated on the piezoelectric layer and wherein the damper layer (Bauer: Fig.2, WF1, DL) is provided on the surface of the vibration film (50) on which the piezoelectric element (30) is provided and directly contacts the piezoelectric element. (Paragraph 165, Fig.15A-15C) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to .


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Aragaki as applied to claims 1-4 above, and further in view of Tong (Document Id: CN 104236379 A, citations from machine translation that is attached)


Regarding claim 5, Bauer teaches the invention according to claim 1 except a controller that controls the ultrasonic device.
Tong, in the same field of endeavor teaches a controller that controls the ultrasonic device. (Paragraph 17, lines 1-2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Bauer to incorporate a controller that controls the ultrasonic device as taught by Tong in order to control and to adjust the ultrasonic wave generating device. (Paragraph 20, line 2) 

Regarding claim 6, the combination of Bauer and Nakanishi teach the invention according to claim 2 except a controller that controls the ultrasonic device.
Tong, in the same field of endeavor teaches a controller that controls the ultrasonic device. (Paragraph 17, lines 1-2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have further modified the combination of 



Regarding claim 7, the combination of Bauer and Aragaki teach the invention according to claim 3 except a controller that controls the ultrasonic device.
Tong, in the same field of endeavor teaches a controller that controls the ultrasonic device. (Paragraph 17, lines 1-2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have further modified the combination of Bauer and Aragaki to incorporate a controller that controls the ultrasonic device as taught by Tong in order to control and to adjust the ultrasonic wave generating device. (Paragraph 20, line 2) 


Regarding claim 8, the combination of Bauer and Aragaki teach each the invention according to claim 4 except a controller that controls the ultrasonic device.
Tong, in the same field of endeavor teaches a controller that controls the ultrasonic device. (Paragraph 17, lines 1-2) It would have been obvious to one having ordinary skill in the art before the effective filling date to have further modified the combination of Bauer and Aragaki to incorporate a controller that controls the ultrasonic device as taught by Tong in order to control and to adjust the ultrasonic wave generating device. (Paragraph 20, line 2) 




Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record Bauer does not anticipate the limitation of "the damper layer has a thickness dimension of 13 μm or larger and 25 μm or smaller" as claim 1 recites. Applicant argues that the damper layer (DL) is described as being "greater than 1 μm." See column 4, lines 12-14. (Bauer may also describe the thickness of the DL as .52 μm when the antireflection film AR is the DL, as described in column 13, line 9.) While Bauer uses the phrase "greater than" in column 4, the fact remains that the lower limit of the claimed thickness is 13 μm, which is substantially greater than 1 μm. Further, no upper limit appears to be disclosed by Bauer. Applicant further argues that no examples could be located that include a damper layer having a thickness that lies in the claimed range. Inasmuch as the teachings of Bauer appear to be extremely broad. Examiner disagrees with applicants arguments and does not find the argument persuasive. Bauer discloses “The height of these pillars or the thickness of the damping layer is typically greater than 1 μm in this embodiment”, with this in consideration Bauer’s discloser anticipates applicants limitation of "the damper layer has a thickness dimension of 13 μm or larger and 25 μm or smaller" because the damping layer in Bauer’s discloser does encompass the 13 μm or larger and 25 μm or smaller damping layer thickness and therefore Bauer’s discloser could be 14 μm,15 μm,16 μm,17 μm, etc. Thus resulting in Bauer’s discloser teaching that "the damper layer has a thickness dimension of 13 μm or larger and 25 μm or smaller".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755.  The examiner can normally be reached on Monday - Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645